 LABORERS LOCAL 334 (KVAERNER SONGER) 597Local 334, Laborers™ International Union of North America, AFLŒCIO (Kvaerner Songer, Inc.) and Arthur C. Stites. Cases  7ŒCBŒ12525 and 7ŒCBŒ12667 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS  LIEBMAN AND TRUESDALE On May 1, 2001, Administrative Law Judge William G. Kocol issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this matter to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Local 334, Laborers™ Interna-tional Union of North America, AFLŒCIO, Washington, Pennsylvania, its officers, agents, and representatives, shall take the action set forth in the Order.  CHAIRMAN HURTGEN, concurring. I concur.  However, the case is more difficult (proce-durally) than my colleagues suppose it to be.  I therefore set forth my separate view. The complaint alleged that there was an exclusive hir-ing hall.  It further alleged that the Respondent Union refused employee Arthur Stites a referral out of that hall, and that the Respondent Employer therefore did not hire him.  The case against the Respondent Employer was settled and severed.                                                                                                                      1 No exceptions were filed to the judge™s finding that the Respondent did not violate Sec. 8(b)(1)(A) and (2) of the Act by refusing to refer applicant Stites for employment through its hiring hall. 2 We find, in agreement with the judge and contrary to our concur-ring colleague, that the complaint clearly encompasses the allegation that the Respondent unlawfully refused to allow the Employer to hire applicant Stites.  Par. 14 of the amended complaint alleges: Since about August 1, 2000, Respondent Local 334 has failed and refused to refer the Charging Party as a laborer to Respon-dent Kvaerner at the Zug Island jobsite because he was not a member of Respondent Local 334 and has refused to allow Re-spondent Kvaerner to hire the Charging Party. (emphasis added) This paragraph specifically and clearly alleges that the Respondent refused to allow the Employer to hire Stites.  Par. 20 of the complaint alleges, inter alia, that by this conduct the Respondent violated Sec. 8(b)(2) of the Act.  In addition, as noted by the judge, although the Respondent was expressly notified at the close of the hearing that the General Counsel intended to pursue this allegation, it neither objected nor requested time to present additional evidence. The complaint also contained an alternative conten-tion.  The contention was that, even if the hiring hall was not an exclusive one, the Respondent Employer violated the Act by not hiring Stites.  However, the complaint did not allege an alternative contention in regard to the Re-spondent Union.  See paragraph 22. The judge found that there was not an exclusive hiring hall.  He nonetheless found, on the alternative theory, a violation by the Respondent Union.  In my view, this was clearly contrary to the complaint. My colleagues rely upon paragraph 14 of the com-plaint.  That paragraph alleges only that the Respondent Union failed to refer Stites, and refused to allow Kvaerner to hire Stites.  Paragraph 14 is to be read in the context of antecedent paragraphs 8 and 9, which allege an exclusive hiring hall.  As noted paragraph 22 contains an alternative contention.  It says that even if there is not an exclusive hiring hall, the Respondent Employer has nonetheless violated the Act.  There is no alternative con-tention as to the Respondent Union. The judge said that the complaint was ﬁbroad enoughﬂ to cover the alternative contention, and that the alterna-tive contention was ﬁfairly litigated.ﬂ  For the reasons set forth above, I conclude that the complaint did not cover the alternative contention as to the Respondent Union.  And, since the complaint did not cover that contention, i.e., it did not put Respondent Union on notice thereof, it is problematical to say that the issue was fairly litigated. Notwithstanding the above, the General Counsel, at the close of the hearing, said that he wished to add the alter-native contention vis-a-vis the Union.  At that point the Respondent could have objected and/or asked for time to defend against the new contention.  It did neither.  In these circumstances, I would not find a procedural im-pediment to the finding of a violation.1  Donna Nixon, Esq., for the General Counsel. J. Douglas Korney, Esq. (Korney & Heldt),  of Bingham Farms, Michigan, for the Respondent. DECISION STATEMENT OF THE CASE WILLIAM G. KOCOL, Administrative Law Judge. This case was tried in Detroit, Michigan, on March 12, 2001. The charges were filed July 31 and December 22, 2000,1 and an order consolidating cases, consolidated amended complaint, and notice of hearing (complaint) issued on February 12, 2001.  The complaint alleges that Local 334, Laborers™ International  1 The fact that the General Counsel did so suggests that he was aware that the complaint itself did not contain the alternative contention as to the Respondent Union. 1 All dates are in 2000 unless otherwise indicated. 335 NLRB No. 50  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598Union of North America, AFLŒCIO (Respondent) violated 
Section 8(b)(1)(A) and (2) by operating an exclusive hiring hall 
and refusing to refer Arthur C.
 Stites for employment to 
Kvaerner Songer, Inc. (the Empl
oyer) because Stites was not a 
member of Respondent and by refusing to allow the Employer 
to hire Stites.  The complaint 
also alleges that Respondent vio-
lated Section 8(b)(1)(A) by refusing to process a grievance that 
Stites sought to file concerning the Employer™s failure to hire 
him.2  Respondent filed a timely an
swer that, as amended at the 
hearing, admitted the allegations in the complaint concerning 

the filing and service of the charge, jurisdiction, labor organiza-
tion status, and agency status.  Respondent denied that it oper-
ated an exclusive hiring hall and that it violated the Act.   
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Employer, a corporation, is 
a general contractor with an 
office and place of business 
in Washington, Pennsylvania, 
where it annually performs services valued in excess of 
$50,000 for enterprises located outside the State of Pennsyl-
vania.  Respondent admits and I 
find that the Employer is an 
employer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act.  Respondent also admits and I find 
that it is a labor organization within the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background The Employer has performed work on a blast furnace as a 
general contractor for another 
employer on Zug Island in the 
city of River Rouge near Detro
it, Michigan.  The parties stipu-
lated that the Employer and the Laborers™ International Union 
of North America, AFLŒCIO are parties to a collective-
bargaining agreement that covers the work performed by cer-
tain employees on the Employer™s
 Zug Island jobsite and that 
Respondent is a duly chartered Local and agent of the Laborers 
International and represents th
e unit employees working on the 
Zug Island jobsite.  
Article lV of the applicable contract pro-
vides:  1. (a) Beyond the Employer™s regular employees, in-
cluding laid off, laid-off and collecting unemployment 
and/or transferring from another project of the same em-
ployer, the Employer agrees to give the local union in the 
area an opportunity to suppl
y any additional employees. 
 . . . .  2.  When requested, the Union agrees to furnish com-
petent workers upon notification to the Business Manager 
or Business Agent of the Union and further, the Employer 
agrees that beyond his regular 
employees he will give the 
                                                          
                                                           
2 The complaint also alleged that the Employer had violated Sec. 
8(a)(3) and (1) by refusing to hire Stites.  Those allegations were settled 
and I granted the General Counsel™s unopposed motion to sever those 
allegations from the complaint.   
Local Union in the area an opportunity to supply any addi-
tional employees.  The Employer retains his right of free-
dom of selection of employees 
from among all applicants.   
B. The Zug Island Project 
Work on the project began in May and ended in December.  
The Employer hired Alonzo Rogers as day-shift general fore-
man and Edward Deladurantaye 
as night-shift foreman.   
Alonzo began hiring laborers in a
bout May.  The parties stipu-
lated that the Employer hired a total of 245 unit employees at 
the Zug Island jobsite.  The Em
ployer brought 7 of these em-
ployees with it from out of state and that ﬁthe remaining 238 

were members ofﬂ Respondent.
3   
Records show that 18 persons, including the foremen, were 
employed in May.  The Employer started a second shift in June.  
At that time Alonzo and Deladu
rantaye made a list of people 
who they had worked with in the past and Deladurantaye then 
used that list and hired the pe
ople who were available.  An 
exception to this procedure was the union steward Philip Jack-

son; Respondent sent him to the Employer.  Records show that 
35 persons were employed during 
June.  Thereafter Deladuran-
taye continued to hire employee
s whom he had worked with in 
the past or who were recommended by others.  Prospective 
employees also appeared at the jobsite on a daily basis.  When 
in need, Deladurantaye hired from among those persons.  In 
July and August, Deladurantaye al
so used Respondent™s hiring 
hall to obtain some employees. 
 Records show that Respondent 
made about 29 dispatches from its hiring hall in July and about 
32 in August.  The employee comp
lement reached its peak in 
the second week of August; about 80Œ90 employees were hired 

in July.  Records show that 
about 138 persons were employed 
on the project during July and 166 in August.  By September 

and October the Employer was 
laying off employees as the 
project began to wind down. 
C. Stites Applies for Work 
Arthur Stites has worked as a laborer and pipefitter since 
1977.  Since January 2000, Stites has been a member of another 
Laborers Local, Local 1191.  On July 12, Stites applied for 
work with the Employer at the Zug Island jobsite.  Stites en-
tered the trailer used by the 
Employer and spoke with Respon-
dent™s steward, Phillip Jackson.
 Jackson has a desk in the 
trailer.  Stites introduced himself and asked Jackson to intro-duce him to the foreman.  Jackson 
asked if Stites was a laborer, 
and Stites replied that he was a Detroit laborer with Local 1191.  
Jackson replied with words to the effect that they did not use 
people from Local 1191 on that site. 
 After Stites protested the matter, he again asked to see the foreman.  This time Jackson 

directed Stites to the back of th
e trailer where S
tites then spoke with Edward Deladurantaye, the Employer™s night-shift general 
foreman.  Stites introduced himself and outlined his qualifica-
 3 Respondent contends in its brief that the stipulation means only 
that the 238 employees ﬁeither were or became members ofﬂ Respon-
dent.  The stipulation is not a model 
of clarity on this point.  However, I 
need not resolve this issue because even assuming the stipulation means 
that all the 238 employees were members of Respondent before they 
were hired, I nonetheless conclude below that the General Counsel has 
failed to establish the existence of an exclusive hiring hall.   
 LABORERS LOCAL 334 (KVAERNER SONGER) 599tions.  Deladurantaye said that 
the Employer was not hiring at 
that time. Stites asked if he could come back again to see if 
work was available and Deladuranta
ye said that he could do so.  
Stites gave his telephone number a
nd left.  Stites visited the 
jobsite three or four times thereafter and Deladurantaye told 
him that there were no openings or that he had not ﬁgottenﬂ to 
Stites yet.   
On July 29 Stites again visited the site and spoke with Jack-
son and Deladurantaye.  Stites said that he was looking for 
work.  Deladurantaye replied that 
he was not able to hire Stites 
because Stites was a member of Local 1191.  Deladurantaye 
said that Stites would have to 
talk to Respondent™s field repre-
sentative and dispatch Agent Scott Covington.  Stites said that 

he would not talk to Covington,
 that it was against the rules, 
and that he planned to make a complaint.  Jackson then said 

that he was not going to let Deladurantaye hire Stites and lose 
his (Jackson™s) job.  Stites assert
ed that it was not Jackson™s job to interfere with whom Deladuran
taye hired.  Jackson described 
an incident when he had applied for work with an employer in 
Local 1191™s jurisdiction but was not hired.  Stites answered 
that that employer should have hi
red Jackson.  Stites told Dela-
durantaye that he would return and that he would file a com-
plaint.  He said that he would talk with Covington and ask Cov-
ington to call Deladurantaye a
nd confirm that Deladurantaye 
had the authority to hire him.   
On about August 1 Stites called Covington.  Stites said that 
he had been to the Employer™s trailer looking for work but that 

Jackson and Deladurantaye told him that that they were not 
going to hire him because he was a member of Local 1191 and 
that they had to get permi
ssion from Covington before they 
hired him.  Covington replied th
at the Employer could hire 
anyone ﬁthey damn well pleased.ﬂ  Stites asked whether Cov-

ington would call Deladurantaye a
nd make sure that Deladuran-
taye understood this.  Stites then
 spoke with Deladurantaye and 
related the conversation he had with Covington.  Stites still was 

not hired.   
On August 7 Stites again talked with Covington; this time 
the conversation occurred in Covington™s office.  Stites asked 
whether Covington could represent him because he wanted to 
file a grievance against the Em
ployer and Respondent.  Coving-
ton replied that he had never 
heard of an employee filing a 
grievance against a union.  After Stites said that there was a 
first time for everything Covington 
said that he would look into the matter.  Covington said that the matter would have to be 

dealt with by another representative.  Covington then called the 
other representative in Stites™ 
presence.  After the telephone 
Covington said that he would like to go off the record; he said 
that there never had been any Local 1191 members working on 
the Zug Island jobsite as laborers.
  Stites related another inci-
dent where he felt he was denied employment because he was 
not a member of Respondent.  Af
ter some further conversation 
Stites left.  Covington did not file a grievance on Stites™ behalf.   
III.  ANALYSIS 
A.  Credibility 
The facts concerning the Employ
er™s general hiring practices 
are based on Deladurantaye™s unc
ontested and credible testi-
mony.  However, the facts concer
ning Stites™ efforts to secure 
employment with the Employer ar
e based on Stites™ testimony.  
Based on my observation of his 
demeanor as a witness I am 
convinced that he made a sincere effort to give accurate testi-

mony.  I have considered Dela
durantaye™s testimony concern-
ing those events.  Unlike his 
testimony concerning the Em-
ployer™s general hiring procedures, his testimony concerning 
the interactions with Stites was palpably more hesitant and less 
credible, especially in response to
 questions that I asked.  Other 
uncontested facts also serve to undermine Deladurantaye™s 
testimony in this regard.  For example, he admitted that hiring 
reached its peak in the second we
ek of August.  Yet when Stites 
applied for work several times in mid-July through early Au-
gust Deladurantaye claimed that 
there were no positions avail-
able.  Also, some of Deladurantaye™s testimony was given in 

response to leading questions.  
I further note that Respondent 
recommended Deladurantaye for the position he held with the 
Employer.  
I have also considered Covington™s testimony.  I found it to 
be unpersuasive.  Finally, I ha
ve considered Jackson™s testi-
mony.  It seems clear that Ja
ckson™s testimony was only a par-
tial description of the conversations
 that occurred with Stites.  
Based on that and the relative de
meanor of the witnesses, I do not credit Jackson™s testimony to 
the extent that it is inconsis-
tent with Stites™. 
B.  Exclusive Hiring Hall Issue 
A union that operates an exclusive hiring hall arrangement 
may not discriminate among empl
oyees in the manner that it 
refers employees for employment
.  However, a union that oper-ates a nonexclusive hiring hall owes no such obligation.  
Team-sters Local 460 (Superior Asphalt), 
300 NLRB 461 (1990).  
The existence of an exclusive hiring hall arrangement may be 

shown by express contractual pr
ovisions or by practice.  
Team-sters Local 174 (Totem Beverage), 
236 NLRB 690 (1976).  The 

General Counsel bears the burden of establishing the existence 
of an exclusive hiring hall arrangement.  
Carpenters Local 537 
(E. I. du Pont), 
303 NLRB 419, 429 (1991).  The essence of 
such an arrangement is that an employer and a union agree that 
the union will be the sole source 
of referral of applicants for 
employment with an employer.  That is, the employer gives up 

its right to hire employees from 
any source except the union.   
I turn first to address whether the General Counsel has estab-
lished the existence of an exclusive hiring referral arrangement 
by contract.  The contract provisions set forth above provide 
only that Respondent is given 
an opportunity to supply addi-
tional employees.  It does not 
provide that Respondent will be 
the sole source of applicants or that the Employer must accept 
all qualified referrals.  To the contrary, the contract provides 
that the Employer retains the right to hire from among all appli-
cants.  These contract provision
s fall short of establishing an 
exclusive hiring referral system.  
E.I. du Pont, 
supra.  Boston 
Cements Masons Union No. 534 (Duron Maguire Eastern 
Corp.), 
235 NLRB 826 (1978), cited by the General Counsel is, 
in my view, inapposite.  There the General Counsel did not 
challenge the lawfulness of the hiring referral system; the 
Board placed the burden on the 
General Counsel to establish 
that the hiring arrangement was not a lawful exclusive hiring 

arrangement.  In this case the it
 is clear that the General Coun-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600sel bears the burden of establishing an exclusive hiring ar-
rangement and I have 
concluded that it has failed to do so. 
I next address whether the General Counsel has established 
the existence of such an arrangement by the practice of the 
parties.  The facts described above clearly show that the Em-
ployer did not rely on Respondent as the sole source of hiring 
referrals.  Indeed, Respondent only
 referred a small fraction of 
employees for employment.  The Employer was free to, and 

did, hire employees who walked
 in from the street and who 
were referred to it by other empl
oyees.  The fact that the over-
whelming number of employees may have been members of 
Respondent may be evidence of an unlawful closed-shop ar-
rangement, but it does not show the existence of an exclusive 
hiring referral arrangement.  
Laborers Local 394 (Building 
Contractors Assn.), 
247 NLRB 97 (1980), cited by the General 
Counsel, is not to the contrary.  There the exceptions to the 
exclusiveness of the hiring arrangements involved sons and 
nephews hired on a part-time basis for short duration.  That is 
very much unlike the situation here.   
I conclude that the General Counsel has failed to establish 
the existence of an exclusive hiring hall arrangement.  I shall 
dismiss those allegations in the complaint.  It follows from this 
finding that the allegation conc
erning Respondent™s refusal to 
process Stites' grievance also must be dismissed because that 
allegation is premised on the exis
tence of an exclusive hiring 
arrangement. C. Independent 8(b)(2) Issue 
The General Counsel argues in the alternative that even if he 
failed to establish the existence of an exclusive hiring hall ar-
rangement Respondent nonetheless 
violated the Act by causing 
the Employer to fail to hire Stites in violation of Section 
8(b)(2).  That section makes it an unfair labor practice for a 
labor organization to cause or attempt to cause an employer to 
discriminate against an employ
ee in violation of Section 
8(a)(3).  In determining whether that provision has been vio-
lated, there is no requirement th
at a union threaten or coerce an 
employer into failing to hire an employee; it need only success-

fully request that an employer do so.  
Carpenters Local 1456 
(Underpinning Constructors), 
306 NLRB 492 (1992). 
I have described above how on July 29 Jackson told Stites 
that he was not going to allow the Employer to hire Stites.  In 
context, it is clear that Jackson was refusing to do so because 
Stites was not a member of Re
spondent.  Deladurantaye heard 
this remark and failed to hire Stites despite the fact that Dela-
durantaye conceded that Stites was qualified and despite the 
fact that the Employer in fact was hiring.  Under these circum-
stances I conclude that Respondent violated Section 8(b)(2) by 
causing the Employer to fail to hire Stites because Stites was 
not a member of Respondent.
4                                                             
                                                           
4 I conclude that this issue was fairly litigated.  The complaint is 
broad enough to cover this issue.  The facts underlying this issue were 
fully developed in the record.  Import
antly, at the close of the hearing, 
in response to my question, the General Counsel expressly notified 

Respondent that he intended to make
 this argument.  Respondent nei-
ther objected nor requested to
 present additional evidence. 
CONCLUSION OF LAW 
By causing Kvaerner Songer, Inc. to refuse to hire Arthur C. 
Stites because he was not a me
mber of Respondent, Respon-
dent has engaged in unfair labor
 practices affecting commerce 
within the meaning of Section 8(
b)(2) and Section 2(6) and (7) 
of the Act. REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Having found that Respondent en-
gaged in the unlawful conduct 
described above it must make 
Stites whole for any loss of earnings and other benefits, com-

puted on a quarterly basis from date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).
5 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6  ORDER Respondent, Local 334, Laborers™ International Union of 
North America, AFLŒCIO, its officers, agents, and representa-
tives, shall 
1. Cease and desist from 
(a) Causing or attempting to cause Kvaerner Songer, Inc. or 
any other employer to refuse to 
hire or otherwise discriminate against Arthur C. Stites in violation of Section 8(a)(3) of the 
Act. 
(b) In any like or related manner violating Section 8(b)(2) of 
the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make Arthur C. Stites whol
e for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (b) Within 14 days after service by the Region, post at its un-
ion office and hiring hall copies 
of the attached notice marked 
ﬁAppendix.ﬂ7 Copies of the notice, on forms provided by the 
Regional Director for Region 7, 
after being signed by the Re-
spondent's authorized representative, shall be posted by the 

Respondent immediately upon receipt and maintained for 60 
 5 No reinstatement is at issue in th
is case because it is clear that the 
project has ended and that Stites w
ould have been hired only for that 
project.   
6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 LABORERS LOCAL 334 (KVAERNER SONGER) 601consecutive days in conspicuous places including all places 
where notices to employees and members are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material.  
(c)  Sign and return to the Regional Director sufficient copies 
of the notice for posting by Kvaern
er Songer, Inc, if willing at 
all places where notices to employees are customarily posted. 
(d)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint be dis-
missed insofar as it alleges violations of the Act not specifically 
found. APPENDIX NOTICE TO EMPLOYEES AND MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT
 cause or attempt to cause Kvaener Songer, 
Inc. or any other employer to re
fuse to hire or otherwise dis-
criminate against Arthur C. Stites because he is not a member 
of our union and in violation of
 Section 8(a)(3) of the Act. 
WE WILL NOT
 in any like or related manner violate Sec-
tion 8(b)(2) of the Act. 
WE WILL make Arthur C. Stites whole for any loss of earn-
ings and other benefit, he suffered as result of the discrimina-
tion against him, less any net interim earnings, plus interest. 
LOCAL 334
, LABORERS™ 
INTERNATIONAL UNION OF NORTH AMERICA, AFLŒCIO 
  